H-S8-/5-
                               ELECTRONIC RECORD




COA#       07-14-00118-CR                        OFFENSE:        1


           Travon La Shae Ginn v. The State
STYLE:     ofTexas                               COUNTY:         Potter

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    108th District Court


DATE: 03/31/2015                  Publish: NO    TC CASE #:      66,042-E




                        IN THE COURT OF CRIMINAL APPEALS


         Travon La Shae Ginn v. The State of
STYLE:   Texas                                        CCA#:             "       IO#/5
           pftO S£                    Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

      pT/^5^                                          JUDGE:

DATE: /o/*~7/20ir-                                    SIGNED:                           PC:

JUDGE:       LM U^U^^t                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD